DETAILED ACTION
The present application, filed on 07/02/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 07/14/2021.
Claims 1-20 are pending and have been considered below.

Claim Objections
Claim 18 is objected to because of the following informalities: “portion-and/or” should read, “portion and/or”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 5, 10, and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Regarding claim 5, the phrase "web-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Regarding claim 10, the phrase "plate-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).
Regarding claim 17, the phrase "web-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claim(s) unascertainable. See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11, 14-15, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba (US 2016/0368525).
Regarding claim 1, Chiba discloses {Figures 1-13} a steering apparatus {100} for a vehicle comprising: an impact absorption device {39} for absorbing an impact force introduced via a steering wheel {8}, a fastening device {34} for fastening to a vehicle carrier or a vehicle body [0043], a bracket {35, 40} for holding a steering column {2 (21)}, wherein the bracket {35, 40} has at least one connecting portion {42} for connecting to the fastening device {34} by a fastening element {“bolt” [0043]}, wherein at least one target breaking portion {43} is designed to break starting from a predetermined impact force [0049-0059, 0064-0068], the bracket {35, 40} has and/or forms the target breaking portion {43}, the connecting portion {42} being separated from the bracket {40 (41)} after breaking the target breaking portion {43} and remaining on the fastening device {34}.  
Regarding claim 2, Chiba discloses {Figures 1-13} the bracket {35, 40} is formed integrally with the connecting portion {42} and the target breaking portion {43}.
	Regarding claim 3, Chiba discloses {Figures 1-13} the connecting portion {42} is designed to be plate-like, the bracket {35, 40} and the connecting portion {42} having the same material thickness [0056, 0066], and wherein the bracket {35, 40} has two connecting portions.  
	Regarding claim 4, Chiba discloses {Figures 1-13} the bracket {35, 40} is formed from a single semi-finished product with the connecting portion {42} and the target breaking portion {43}.
	Regarding claim 5, Chiba discloses {Figures 1-13} the target breaking portion {43} is designed as a web-like connection to the connecting portion {42}, and has a smaller material thickness [0058] than the connecting portion {42} and/or the bracket {35, 40}.

Regarding claim 6, Chiba discloses {Figures 1-13} the bracket {35, 40} has at least one gap {W}, the target breaking portion {43} bridging the gap {W}.
Regarding claim 7, Chiba discloses {Figures 1-13} the fastening device {34} has at least one receptacle {Figure 4}, the connecting portion {42} being arranged and/or clamped in the receptacle between a first contact surface {34a} and a second contact surface {34c}, the first contact surface {34a}, the second contact surface {34c}, and the connecting portion {42} having a through opening {34b, 42a} for passing through the fastening element {“bolt” [0043]}.  
Regarding claim 8, Chiba discloses {Figures 1-13} the fastening device {34} is formed from a single semi-finished product, by a forming and/or punching operation {“the insertion hole 34b and the raised portion 34c are formed” [0043]}, the fastening device {34} having a first receptacle {34a} and a second receptacle {34c}, the first and second receptacles being disposed on two side end portions, respectively, of the fastening device {34} facing away from one another.
Regarding claim 9, Chiba discloses {Figures 1-13} the first contact surface {34a} and the second contact surface {34c} are formed by two components {34a, 34c} for forming the fastening device {34}.
Regarding claim 11, Chiba discloses {Figures 1-13} the bracket {35, 40} and/or the connecting portion {42} provide friction surfaces {35a} that interact with the first contact surface {34a} and the second contact surface {34c} of the fastening device {34 [0042]}, wherein the first contact surface {34a} and/or the second contact surface {34c} has a side edge contour, a contour of a gap {W} in the bracket {35, 40} forming the connecting portion {42} corresponding to the side edge contour.
Regarding claim 14, Chiba discloses {Figures 1-13} the target breaking portion {43} is formed via a material processing operation [0043].  
Regarding claim 15, Chiba discloses {Figures 1-13} the gap {W} defines the contour of the connecting portion {42}.  
Regarding claim 17, Chiba discloses {Figures 1-13} a steering apparatus {100} for a vehicle comprising: an impact absorption device {39} for absorbing an impact force introduced via a steering wheel {8}; a fastening device {34} for fastening to a vehicle carrier or a vehicle body [0043]; and a bracket {35, 40} for holding a steering column {2 (21)}; wherein the bracket {35, 40} has at least one connecting portion {42} for connecting to the fastening device {34} by a fastening element {“bolt” [0043]}; wherein at least one target breaking portion {43} is designed to break starting from a predetermined impact force [0049-0059, 0064-0068]; wherein the bracket {35, 40} has a target breaking portion {43}, the target breaking portion {43} designed as a web-like connection to the connecting portion {42}, wherein the bracket {35, 40} has at least one gap {W}, the target breaking portion {43} bridging the gap {Figures 5-6}; and wherein the connecting portion {42} is separated from the bracket {40 (41)} after breaking the target breaking portion {43} and remaining on the fastening device {34}.
Regarding claim 18, Chiba discloses {Figures 1-13} the target breaking portion {43} has a smaller material thickness [0058] than the connecting portion {42} and/or the bracket {35, 40}.  
Regarding claim 20, Chiba discloses {Figures 1-13} the fastening device {34} has at least one receptacle {34a, 34c}, the connecting portion {42} being arranged and/or clamped in the receptacle {34a, 34c}.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Ridgway (US 2006/0290128).
Regarding claim 12, Chiba discloses all the aspects of claim 11. However, China does not explicitly disclose the side edge contour tapers toward an end face of one of the contact surfaces.  
Ridgway teaches {Figures 1-2} a side edge of the connecting portion {24} contour tapers toward an end face of one of the contact surfaces {22, 30, 40}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the side edge contour of the connecting portion to taper toward an end face of one of the contact surfaces in order to better facilitate “a collapse path trajectory… during a collision” [0033].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba in view of Kreutz (US 2018/0354546).
Regarding claim 19, Chiba discloses all the aspects of claim 18. However, Chiba does not explicitly disclose the gap is formed by a punching operation.
Kreutz teaches {Figures 1-11} the gap formed by a punching operation [0025].  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have manufactured the gap disclosed by Chiba using a punching operation in order to minimize the number of parts required [0025].
Allowable Subject Matter
Claims  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated regarding claim 10, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moriyama (US 8,919,220) teaches a steering column apparatus. Kingston-Jones (US 2016/0001809) teaches a steering column assembly. Beham (US 2022/0153336) teaches a steering column for a motor vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614